Citation Nr: 1330255	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  09-33 555	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for eczema.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied an increased rating for service-connected eczema. 

A Travel Board hearing was held in February 2011 with the Veteran in Winston-Salem, North Carolina, before a Veterans Law Judge, who had since retired from the Board.  A transcript of the hearing testimony is in the claims file.  In August 2013, the Board wrote to the Veteran, offering her the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received the same month, the Veteran elected to waive her right to another hearing, and requested that the Board consider her case on the evidence of record.  This hearing has been reviewed by the undersigned.

In May 2011, the Board remanded this matter for further evidentiary and procedural development.  Unfortunately, not all development requested was accomplished, thereby necessitating another remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on her part is required.





REMAND

In the May 2011 remand, the Board ordered that a VA dermatologic examination be provided.  This was accomplished and the report of the examination was included in the Veteran's claims file.  

The Board also ordered consideration of whether the appeal should be referred to the Director of Compensation and Pension for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321.  With regard to this aspect of her claim, the Board noted the Veteran's contentions that she had lost time from work as a result of her skin problems, and requested that the RO/AMC obtain employment records to support this contention.  

Review of the file shows that the AMC notified the Veteran of this request, and provided her with the appropriate form for her to authorize her employer to release the necessary information.  The Veteran completed the form and returned it to the AMC.  No further action was taken to obtain employment records from her employer, however.  Stegall requires that the matter be returned to the RO/AMC so that these records may be requested from the Veteran's employer.  (As the authorization signed by the Veteran has now expired, she will need to execute another one, giving VA permission to access her employment-related records.)

In this regard, in order to expedite her case, it is recommended that the Veteran herself obtain and submit these records.

Subsequent to the Board's remand, the Veteran has submitted a statement to the effect that she was strongly encouraged to retire from her work at the Post Office on account of the skin condition which was visible on her hands, and that she in fact retired three years sooner than she had planned.  

As it appears the Veteran continues to receive VA medical care for her eczema, her VA dermatological records should be updated for the file, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining authorization from the Veteran, the RO/AMC should request records from the Veteran's former employer reflecting the circumstances of her retirement, and any records documenting her lost time from work due to eczema.  All requests and responses should be fully documented in the claims file (again, 
in this regard, in order to expedite her case, it is recommended that the Veteran herself obtain and submit these records, and all other records that would support her claim from the postal service and inform the RO/AMC that all records have been submitted so that another remand is not required).

2.  The RO should obtain all records of VA dermatologic treatment afforded to the Veteran subsequent to April 2012 by the Hampton VA Medical Center, and all related VA facilities, for inclusion in the file. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record, to include reviewing the merits of the Veteran's increased rating claim AND to include rendering a determination as to whether the appeal should be referred to the Director of Compensation and Pension for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

